Citation Nr: 1525890	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Phillip Vonderhaar, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C.M., Vocational Consultant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1963 to February 1968.  

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran was provided an April 2015 hearing via video teleconference before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim of entitlement to TDIU below, no further discussion of the duties to notify and assist is necessary.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

The Veteran contends that he is unable to secure or maintain employment due to his service connected diabetes mellitus, coronary artery disease, and peripheral neuropathy.  He has a high school education.  He has worked at a telephone company in engineering for the past 30 years.  His past work experience includes work as a telephone equipment installer, telephone equipment engineer, a communications equipment delivery person, and a self-employed handyman.  At the April 2015 Board hearing, he explained that most his job duties involved physical labor that took place at work sites, rather than in an office environment.  He further testified that his service-connected disabilities prevented him from continuing in his occupation to the extent that he was forced to take frequent breaks and was no longer physically able to perform his work.  A vocational consultant, C.M., provided additional testimony to support the claim that it would not be feasible for the Veteran to maintain any kind of employment.  C.M. explained that the Veteran's service-connected disabilities caused him to tire more easily.  Therefore he must either work at a very slow pace, or risk over-exerting himself which would prevent him from working the following day.  

Service connection is currently in effect for diabetes mellitus type II, currently rated as 40 percent disabling; coronary artery disease, currently rated as 30 percent disabling; and peripheral neuropathy of the bilateral lower extremities, rated separately as 20 percent disabling each.  The combined disability rating is 80 percent.  The Veteran meets the schedular requirements for a TDIU rating under 
38 C.F.R. § 4.16(a).  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

A May 2006 Social Security determination found that the Veteran cannot continue in his career due to his physical disabilities.  He has no transferable work skills and therefore cannot be expected to make a vocational adjustment.

An October 2012 VA examiner concluded that "the Veteran's currently SERVICE CONNECTED medical conditions, while limiting do not preclude him from all types of gainful employment."  The examiner did not discuss the Veteran's work history and thus did not provide an opinion as to what types of gainful employment the Veteran could secure.  A separate October 2012 peripheral neuropathy examination recommended the following work restrictions: "work area and walking limited to level area only with accommodation of elevator use instead of stairs."  Again, the examiner concluded that the condition does not preclude the Veteran from "all employment."  A cardiovascular examiner opined that, "the veteran would be recommended to have restrictions of primarily sedentary duty with maximum lifting of ten pounds.  He is recommended to have handicap accessible parking and building access."  Notably, the examinations were conducted prior to a January 2013 rating decision that granted service connection for coronary artery disease and bilateral lower extremity peripheral neuropathy.  

An August 2013 questionnaire submitted by Dr. P. opined that the Veteran would not presently be precluded from working a full day, but that he would have to take frequent breaks and work at a slower pace, due to his service-connected disabilities.  He would also need to restrict his work to primarily sedentary duties.  

Taken together, the medical evidence of record indicates that the Veteran's service-connected disabilities would preclude him from securing and maintaining gainful employment in his chosen profession.  His long history of work experience in the field of communications engineering, which primarily consisted of field work, indicates that he would not be able to secure a sedentary position where he had access to handicap parking, elevators, and level walking areas.  To that end, the vocational consultant who testified at his hearing, C.M., opined that, "it is my opinion, taking into consideration the restrictions recommended for [the Veteran] for his type II diabetes, coronary artery disease and peripheral neuropathy he would be unable to sustain full-time competitive employment even at the sedentary level.   His inability to sustain full-time work is regardless of his age.  The additional rest periods required and working at a slow pace one third of the time would not be tolerated by an employer."

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The Board is of the opinion that the point of equipoise has been reached in this matter.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).


ORDER

A TDIU is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


